Title: 14 Saturday.
From: Adams, John
To: 


       I seem to have lost sight of the Object that I resolved to pursue. Dreams and slumbers, sloth and negligence, will be the ruin of my schemes. However I seem to be awake now. Why cant I keep awake? I have wrote Scripture pretty industriously this morning.—Why am I so unreasonable, as to expect Happiness, and a solid undisturbed Contentment amidst all the Disorders, and the continual Rotations of worldly Affairs? Stability is no where to be found in that Part of the Universe that lies within our observation. The natural and the moral World, are continually changing. The Planets, with all their Appendages, strike out their amazing Circles round the Sun. Upon the Earth, one Day is serene, and clear, no cloud intercepts the kind influence of the Sun, and all Nature seems to flourish and look gay. But these delightfull scenes soon vanish, and are succeeded by the gloom and Darkness of the Night. And before the morning Appears, the Clouds gather, the Winds rise, Lightnings glare, and Thunders bellow through the vast of Heaven. Man is sometimes flushed with Joy and transported with the full Fury of sensual Pleasure, and the next Hour, lies groaning under the bitter Pangs of Disappointments and adverse Fortune. Thus God has told us, by the general Constitution of the World, by the Nature of all terrestrial Enjoyments, and by the Constitution of our own Bodies, that This World was not designed for a lasting and a happy State, but rather for a State of moral Discipline, that we might have a fair Opportunity and continual Excitements to labour after a cheerful Resignation to all the Events of Providence, after Habits of Virtue, Self Government, and Piety. And this Temper of mind is in our Power to acquire, and this alone can secure us against all the Adversities of Fortune, against all the Malice of men, against all the Opperations of Nature. A World in Flames, and a whole System tumbling in Ruins to the Center, has nothing terrifying in it to a man whose Security is builded on the adamantine Basis of good Conscience and confirmed Piety. If I could but conform my Life and Conversation to my Speculations, I should be happy.—Have I hardiness enough to contend with omnipotence? Or have I cunning enough to elude infinite Wisdom, or Ingratitude enough to Spurn at infinite Goodness? The Scituation that I am in, and the Advantages that I enjoy, are thought to be the best for me by him who alone is a competent Judge of Fitness and Propriety. Shall I then complain? Oh Madness, Pride, Impiety.
      